Citation Nr: 0501634	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-32 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
scars, residuals of skin cancer involving the face, nose, and 
ear.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from May 1954 to February 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Togus, Maine, Regional Office (RO), which confirmed a 
noncompensable evaluation for scars, residuals of skin cancer 
involving the face, nose, and ear.

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC.  VA will provide notice 
if further action is required on appellant's part.


REMAND

In a November 2003 VA Form 9, appellant checked off a box 
therein, indicating that he wanted a "BVA hearing at a local 
VA office before a member, or members, of the Board" (i.e., 
a Travel Board hearing).  In an August 2004 letter, the RO 
informed appellant of a scheduled videoconference hearing to 
be held in September 2004.  This would be in place of a Board 
Member being in the room at the RO.  However, several days 
prior to that scheduled hearing, the RO received appellant's 
August 26, 2004 letter, stating that he was unable to attend 
and requesting that the hearing be rescheduled for between 
late June and September, 2005.  In November 2004, the Board 
construed said August 26, 2004 letter as a motion for a 
rescheduled hearing and granted the motion under the 
provisions of 38 U.S.C.A. § 20.704 (2004), for good cause.  

Contact with the veteran was apparently made 
administratively, and it was indicated again that he would be 
unavailable for a hearing prior to June 2005.  In view of 
that length of time, the fact that scheduling is accomplished 
by the RO, and so that the representative will have an 
opportunity to review the claim prior to any hearing the 
matter is returned to the RO.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should schedule a videoconference 
Travel Board hearing to be held within 
the aforestated time period requested by 
appellant (between late June and 
September, 2005), and provide appellant 
and his representative notice thereof in 
accordance with appropriate provisions.  
If he desires to withdraw the request for 
such hearing prior to the hearing, he may 
do so in writing pursuant to applicable 
provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



